On Petition to Rehear.
Plaintiff in error has filed a petition to rehear complaining only of the refusal of the Court to order that the time he has been in jail pending his appeal be credited on the original sentence of a year and a day in the State penitentiary. It is insisted by petitioner that *395it is the practice of tlie Court, in cases wherein a defendant is denied bail pending appeal, that such time he credited as part of the sentence fixed by the trial court. While the Court has followed this practice in some cases it is not an invariable rule. Whether or not such credit should be allowed depends upon the facts of each case and is within the sound discretion of the Court.
While the petition does not raise the question of the defendant’s right to bail pending appeal, it is related in principle to petitioner’s right to a reduction of his penitentiary sentence. In all such cases the trial judge in denying bail necessarily gives consideration to the public welfare, i. e. the protection of the public against acts of violence and threatened violence by the accused; whether or not he is a professional criminal and a menace to society to such an extent that it is unsafe for him to be at large. We reaffirm what is said in the original opinion that the trial judge does not abuse his discretion in refusing bond pending appeal where the accused is shown to be a professional “rum runner” and is contemptuous of the courts as well as the opinions of law abiding citizens.
Coming now to the defendant’s request as set out in his petition, we accede to it since the record fails to show any previous conviction. We feel that in the case at bar the law is satisfied where the prison term, as fixed by the statute, is served in part in the county jail.
The order heretofore entered will be accordingly modified so that his sentence will commence to run on February 28, 1953.